Citation Nr: 0608716	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  98-00 804	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from May 13, 1971 to June 9, 
1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied the veteran's claim for service 
connection for a bilateral knee disorder.  The Board granted 
the petition to reopen the claim in October 2000 and remanded 
it for additional development.  After the Board denied the 
reopened claim in August 2004, the United States Court of 
Appeals for Veterans Claims (the Court) in November 2004 
vacated and remanded the claim pursuant to a November 2004 
joint motion.  In March 2005, the Board remanded the claim 
for additional development in accordance with the conclusions 
of the joint motion.

For the reasons explained below, the claim must again be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

In the present case, there is no issue as to whether the 
veteran had a bilateral knee disorder during service, as the 
evidence clearly reflects that he did.  The evidence also 
shows that there were no knee disorders noted at the 
veteran's entry into service.  In such cases, 38 U.S.C.A. 
§ 1111 (West 2002) requires that the veteran is "taken to 
have been in sound condition" at the time he entered 
service.  If, as in this case, there is some evidence that a 
disorder existed prior to service, the question becomes 
whether this "presumption of soundness" has been rebutted.  
The Board issued instructions as to how the veteran was to be 
informed of these principles and how the claim was to 
thereafter be adjudicated.  A remand by the Board confers on 
the veteran the right to compliance with the remand orders, 
and such compliance is not evident in the record of this 
case.  Stegall v. West, 11 Vet. App. 268 (1998).

In the past several years, both the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and VA's 
Office of General Counsel have addressed the issue of how to 
adjudicate cases such as this one where the presumption of 
soundness has attached.  See VAOPGCPREC 3-2003 (July 16, 
2003); Wagner v. Principi, 370 F.3d 1089 (2004).  Those 
opinions explained that, in order for the presumption to be 
rebutted, two separate things must be shown by clear and 
unmistakable evidence: (1) that the disorder existed prior to 
service and (2) that the disorder was not aggravated by such 
service.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003, at 10-
11; Wagner, 370 F.3d at 1096.  Only if the presumption of 
soundness has been rebutted should there be an analysis under 
38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 (b) (2005) of 
whether the preexisting disorder has been aggravated by 
service.  VAOPGCPREC 3-2003 and Wagner acknowledge the 
confusing nature of this framework, but they nevertheless 
require the cases to be adjudicated this way.  See VAOPGCPREC 
3-2003, at 8 (questioning the logic of 38 U.S.C.A. § 1111); 
Wagner, 370 F.3d at 1093 ("section 1111's rebuttal standard 
is somewhat difficult to parse").

The above principles required first, as instructed in 
paragraph 1 of the Board's March 2005 remand that the veteran 
be informed of the principles relating to the presumption of 
soundness as it applies to his claim for service connection 
for a bilateral knee disorder.  See Board Remand, at p. 5.  
This was not done in the present case.  The AMC's April 2005 
letter stated only the general requirements as to 
establishing entitlement to service connection, and not the 
requirements for establishing entitlement to service 
connection where the presumption of soundness has attached 
and there is evidence that the disorder at issue preexisted 
service.  The letter also asked for evidence showing that the 
bilateral knee disorder existed from military service to the 
present time, when it should have indicated that the time 
period prior to service is also relevant to this case.

In addition, in the AMC's November 2005 supplemental 
statement of the case (SSOC), it immediately began its 
analysis with a discussion of how to establish service 
connection based on aggravation, and analyzed the issue under 
only 38 C.F.R. § 3.306(b).  However, the GC and Court 
opinions make clear that the analysis must begin with the 
burden being on the government to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111 as described above.  As 
the Board in remand instruction 3, page 5, ordered 
readjudication to include the presumption of soundness 
analysis described above, the AMC's SSOC also did not comply 
with the Board's remand instructions.  The Board notes that 
the AMC did refer to the GC opinion, but only to the extent 
that it found 38 C.F.R. § 3.303(b) was not inconsistent with 
38 U.S.C.A. § 1111. 

Moreover, on March 3, 2006, while this case was on appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  As the VA 
correspondence, including the AMC's April 2005 VCAA letter, 
does not include all of this information, this information 
should be included in subsequent correspondence.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  Explain generally how to establish 
entitlement to service connection where 
the presumption of soundness has attached 
and there is evidence that a disorder 
preexisted service.  Inform the veteran 
that there is evidence indicating that 
his bilateral knee disorder preexisted 
service, and that he should therefore 
submit any evidence relating to the 
condition of his knees prior to service, 
especially if it tends to shows that he 
did not have a knee disorder prior to 
service.  The veteran should also be 
asked to submit evidence indicating 
whether, and to what degree, his 
bilateral knee disorder worsened during 
service.

3.  Then, review any additional evidence 
and readjudicate the appellate issues, 
under all appropriate statutory and 
regulatory provisions and legal theories.  
This adjudication should begin with an 
analysis of whether the presumption of 
soundness has been rebutted, first asking 
whether clear and unmistakable evidence 
shows that a bilateral knee disorder 
preexisted service and only then 
addressing the question of whether such a 
disorder, if it did preexist service, was 
aggravated thereby.  If further medical 
opinion is indicated, the matter should 
be returned to the prior examiner for 
such opinion.  If additional examination 
is deemed warranted, such examination 
should be scheduled.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

